EXHIBIT 10.6 INDUSTRIAL DEVELOPMENT REVENUE BONDS, CREDIT AGREEMENT DATED FEBRUARY 28, 2007 CREDIT AGREEMENT Dated as of February 28, 2007 By and Between ADVANCED FIBERGLASS TECHNOLOGIES, INC., M & W FIBERGLASS, LLC, JAMIE L. MANCL AND JENNIFER MANCL AS BORROWER And NEKOOSA PORT EDWARDS STATE BANK Relating to: $4,000,000 City of Wisconsin Rapids, Wisconsin Industrial Development Revenue Bonds, Series 2007A, Series 2007B and Series 2007C (Advanced Fiberglass Technologies Project) TABLE OF CONTENTS Page RECITALS 1 AGREEMENT 1 ARTICLE I DEFINITIONS 1 1.01 Defined Terms 1 1.02 Other Terms 7 ARTICLE II PURCHASE OF THE BONDS; REPAYMENT OF THE LOAN 7 2.01 Purchase of the Bonds 7 2.02 Repayment of the Loan 7 2.03 Yield Protection 8 ARTICLE III REPRESENTATIONS AND WARRANTIES 8 3.01 Organization, Etc. 9 3.02 Authorization 9 3.03 No Conflicting Obligations 9 3.04 No Defaults 9 3.05 No Litigation 9 3.06 Financial Statements 9 3.07 Accuracy of Information 9 3.08 Taxes 10 3.09 Property 10 3.10 Licenses, Franchises 10 3.11 Places of Business; Collateral 10 3.12 Other Names 10 3.13 Federal Reserve Regulations 10 3.14 ERISA 11 3.15 Investment Company Act; Public Utility Holding Company Act 11 3.16 Environmental Laws 11 ARTICLE IV CONDITIONS PRECEDENT TO PURCHASE OF THE BONDS 11 4.01 Certain Related Documents 11 4.02 Bond Documents 11 4.03 Closing Certificate 11 4.04 UCC Searches 12 4.05 Insurance Certificates 12 4.06 Title Insurance 12 4.07 Survey.[Reserved] 12 4.08 Environmental Reports 12 4.09 Counsel Opinion 12 4.10 Real Estate Appraisals 12 4.11 Proceedings Satisfactory 13 4.12 Project Compliance 13 4.13 Supporting Documents 13 i ARTICLE IVA CONDITIONS TO BANK'S AGREEMENT TO PURCHASE BONDS AND TO FUND BORROWER'S REQUISITIONS 13 4A.1 Construction Contract 13 4A.3 Title Endorsements 13 ARTICLE V AFFIRMATIVE COVENANTS 13 5.01 Existence; Compliance With Laws; Maintenance of Business; Taxes 13 5.02 Maintenance of Property; Insurance 14 5.03 Financial Statements 14 5.04 Inspection of Property and Records/Bank Audits 15 5.05 Use of Proceeds 16 5.06 Bank Accounts 16 5.07 Compliance With Other Agreements 16 5.08 Compliance With Laws 16 5.09 Payment of Fees and Costs 17 5.10 Project Disbursements 17 5.11 No Liens; Plans; Covenants, Conditions and Restrictions 17 5.12 Project Lease 17 5.13 Key-Person Life Insurance 17 5.14 Minimum Tangible Net Worth 18 5.15 Debt Service Coverage Ratio 18 5.16 Total Indebtedness to Tangible Net Worth Ratio 18 5.17 Annual Resting of Line of Credit 18 5.18 Mortgage on After-Acquired Real Estate 18 ARTICLE VI NEGATIVE COVENANTS 18 6.01 Sale of Assets, Consolidation, Merger, Acquisitions, Etc. 18 6.02 Indebtedness 19 6.03 Liens 19 6.04 Guaranty 19 6.05 Loans, Investments 19 6.06 Compliance with ERISA 19 6.07 Restricted Payments 19 6.08 Project Lease – No Modification 20 6.09 Salaries 20 6.10 Change In Control 20 ARTICLE VII EVENTS OF DEFAULT 20 7.01 Events of Default Defined 20 7.02 Remedies Upon Event of Default 21 ARTICLE VIII MISCELLANEOUS 22 8.01 Indemnity 22 8.02 Assignability; Successors 22 8.03 Survival 22 8.04 Counterparts; Headings 22 8.05 Entire Agreement; Amendments 22 ii 8.06 Notices 22 8.07 No Waiver 24 8.08 Severability 24 8.09 Further Assurances 24 8.10 Conflicts and Ambiguities 24 8.11 Governing Law 24 8.12 Consent to Jurisdiction 25 8.13 Fees and Expenses 25 8.14 Assignments; Participations 26 8.15 WAIVER OF JURY TRIAL 26 SCHEDULE 1.01(a) - Project Real Property SCHEDULE 3.11 - Places of Business/Locations of Collateral iii CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated February 28, 2007 (this “Agreement”), is made by and between ADVANCED FIBERGLASS TECHNOLOGIES, INC., a Wisconsin corporation (the “Corporation”), M & W FIBERGLASS, LLC, a Wisconsin limited liability company (the “LLC”), JAMIE L.
